      Case 2:17-cv-08164-SM-JCW Document 126 Filed 09/16/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

 LARCE SPIKES,                                              CIVIL ACTION
     Plaintiff

 VERSUS                                                     NO. 17-8164

 DR. CASEY MCVEA, ET AL.,                                   SECTION: “E” (2)
      Defendants




                                         ORDER
       A telephone conference in this matter has been scheduled for Thursday,

October 14, 2021, at 11:00 a.m. The Court will provide all counsel with the call-in

instructions necessary to participate in this conference.


       New Orleans, Louisiana, this 16th day of September, 2021.


                     ______________________ _________
                              SUSIE MORGAN
                       UNITED STATES DISTRICT JUDGE
